DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 8/17/2021 is acknowledged.
No claims are amended.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/469,859 filed on 3/10/2017. 
This application is a national stage of International Application No. PCT/US2018/021709 filed on 3/9/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/19/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 8/17/2021 are entered for prosecution. Claims 1-20 remain pending in the application. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-10, filed 8/17/2021, with respect to rejection have been fully considered and are persuasive. 
Claim 1 is allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious at least the following bold underlined italic limitations:
In claim 1, “… transmitting … the ranked list of the transmission sectors over at least one of the plurality of transmission sectors … prior to completion of the fragmented TXSS” and in combination with other limitations recited in claim 1.
Claim 11 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 11.
Claims 2-10 and 12-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471